Per Curiam.

The plaintiff obtained judgment. Defendant appeals. Plaintiff was a tenant of defendant and put up in the leased premises fifty-five feet of glass and mahogany partitions. When plaintiff moved out, it sought to take these partitions with it, but was prevented by defendant. The value of said partitions is claimed by plaintiff to be $100. Defendant claims that plaintiff agreed that no nails, hooks or screws should be driven in any part of the walls or woodwork of said leased premises, or any alterations made, without defendant’s permission in writing, and also that it was ’particularly agreed that all alterations or improvements or additions put in by plaintiff, except movable office furniture, should become the property of defendant; and defendant claims that plaintiff violated these conditions of the contract and thereby damaged defendant in the sum of $50, for. which defendant counterclaims. The contention of the defendant as to the conditions of the contract is sustained by the lease itself and by the rules and regulations indorsed thereon and made, by the terms of the lease, a part of the contract.
The judgment in favor of the plaintiff must be reversed.
Present, Gildersleeve, Seabury and Lehman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.